Good, J.
This is an. appeal from an order confirming a judicial sale, had in an action for foreclosure of a real estate mortgage. The objections to confirmation were that the mortgaged premises did not sell for a fair and reasonable price, and that, if again offered for sale, would bring an increased price. The mortgaged premises consisted of 80 acres and sold for $7,040.
We have carefully examined all of the affidavits filed, and find that nearly all of them bear date a year prior to the date of the sale. There are subsequent affidavits by several of the same persons showing that the sale price of land has decreased very greatly. From a con*357sideration of all the affidavits, we are unable to say that the sale price was so inadequate as to indicate fraud or mistake.
In First Nat. Bank v. Hunt, 101 Neb. 743, this court held: “A judicial sale of real estate will not be set aside on account of mere inadequacy of price, unless such inadequacy is so gross as to make it appear that it was the result of fraud or mistake.” . The rule thus announced was reaffirmed in Royal Highlanders v. Louthan, 123 Neb. 469. The rule announced in those cases governs the decision in this case.
The record discloses no error. The judgment of the district court will be affirmed, with leave to defendant to redeem at any time prior to the issuance of mandate.
Affirmed.-